DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 September 2020, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/331,190, filed 21 October 2016, and now issued as U.S. Patent 10,776,380, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2020, 28 October 2020, and 06 May 2022, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 09 September 2020, have been reviewed and are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Stojanovic, Alexander, et al (U.S. 2016/0092474 and known hereinafter as Stojanovic).

As per claim 1, Stojanovic teaches a computing system comprising: 
a processor (e.g. Stojanovic, see Figure 6, which discloses a processor); and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to facilitate data transformations using a set of example values including one or more example input values that indicate data values to be transformed and one or more example output values that indicate a desired form in which to transform data (e.g. Stojanovic, see Figure 6, which discloses a processor coupled to memory to execute computer instructions thereon.), the computing system configured to: 
receiving user input specifying a first example output value (e.g. Stojanovic, see paragraphs [0039-0040], which discloses a client can submit a data enrichment request which identifies one or more data sources, the data enrichment service may then request data to be processed from the identified data source.); 
automatically selecting a first example input value corresponding to the first example output value (e.g. Stojanovic, see paragraphs [0040-0042], which discloses automatically detecting a data source format and performing content extraction and/or repair, once the data source format is identified, the data source can be automatically normalized into a format that can be processed by the data enrichment service.); 
providing a suggested transformation tool based on the first example input value and the first example output value (e.g. Stojanovic, see paragraphs [0080-0085], which discloses a recommendation engine, which provides suggestions to generate one or more transformation recommendations, where the entities that match an identified pattern of data can be used to enrich the data with those entities identified by classification determined using knowledge service.); 
performing a data transformation applying the suggested transformation tool to an additional example input value to provide a transformed output value (e.g. Stojanovic, see paragraphs [0041-0045], which discloses performing an analysis step where one or more natual language processors can automatically identify data source columns, determine the type of data in a particular column, etc., in which the processor may extract entities from the column text. Additionally, the captured data may then be published to the one or more data targets.); and 
providing to the user interface the transformed output value (e.g. Stojanovic, see paragraphs [0042-0045, 0052-0055], which discloses user interface that may display enrichment actions that can be performed on the data stored in the distributed storage system, where the user can interact with the data enrichment service through the user interface and render the desired result to the user.).

As per claim 8, Stojanovic teaches a computer-implemented method for facilitating data transformations, the method comprising: 
receiving user input specifying a first example output value (e.g. Stojanovic, see paragraphs [0039-0040], which discloses a client can submit a data enrichment request which identifies one or more data sources, the data enrichment service may then request data to be processed from the identified data source.); 
automatically selecting a first example input value corresponding to the first example output value (e.g. Stojanovic, see paragraphs [0040-0042], which discloses automatically detecting a data source format and performing content extraction and/or repair, once the data source format is identified, the data source can be automatically normalized into a format that can be processed by the data enrichment service.); 
providing a suggested transformation tool based on the first example input value and the first example output value (e.g. Stojanovic, see paragraphs [0080-0085], which discloses a recommendation engine, which provides suggestions to generate one or more transformation recommendations, where the entities that match an identified pattern of data can be used to enrich the data with those entities identified by classification determined using knowledge service.); 
performing a data transformation applying the suggested transformation tool to an additional example input value to provide a transformed output value (e.g. Stojanovic, see paragraphs [0041-0045], which discloses performing an analysis step where one or more natual language processors can automatically identify data source columns, determine the type of data in a particular column, etc., in which the processor may extract entities from the column text. Additionally, the captured data may then be published to the one or more data targets.); and 
providing to the user interface the transformed output value (e.g. Stojanovic, see paragraphs [0042-0045, 0052-0055], which discloses user interface that may display enrichment actions that can be performed on the data stored in the distributed storage system, where the user can interact with the data enrichment service through the user interface and render the desired result to the user.).

As per claim 15, Stojanovic teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for facilitating data transformations, the method comprising: 
receiving user input specifying a first example output value (e.g. Stojanovic, see paragraphs [0039-0040], which discloses a client can submit a data enrichment request which identifies one or more data sources, the data enrichment service may then request data to be processed from the identified data source.); 
automatically selecting a first example input value corresponding to the first example output value (e.g. Stojanovic, see paragraphs [0040-0042], which discloses automatically detecting a data source format and performing content extraction and/or repair, once the data source format is identified, the data source can be automatically normalized into a format that can be processed by the data enrichment service.); 
providing a suggested transformation tool based on the first example input value and the first example output value (e.g. Stojanovic, see paragraphs [0080-0085], which discloses a recommendation engine, which provides suggestions to generate one or more transformation recommendations, where the entities that match an identified pattern of data can be used to enrich the data with those entities identified by classification determined using knowledge service.); 
performing a data transformation applying the suggested transformation tool to an additional example input value to provide a transformed output value (e.g. Stojanovic, see paragraphs [0041-0045], which discloses performing an analysis step where one or more natual language processors can automatically identify data source columns, determine the type of data in a particular column, etc., in which the processor may extract entities from the column text. Additionally, the captured data may then be published to the one or more data targets.); and 
providing to the user interface the transformed output value (e.g. Stojanovic, see paragraphs [0042-0045, 0052-0055], which discloses user interface that may display enrichment actions that can be performed on the data stored in the distributed storage system, where the user can interact with the data enrichment service through the user interface and render the desired result to the user.).

As per claims 2, 9, and 16, Stojanovic teaches the computing system of claim 1, the method of claim 8, and the media of claim 15, respectively, further comprising searching for the suggested transformation tool over a plurality of candidate transformation tools (e.g. Stojanovic, see paragraph [0072-0075], which discloses a recommendation engine is provided and can use the patterns to query a knowledge service to obtain additional information about the patterns, where such patterns may indicate different transformation types.). 

As per claims 3, 10, and 17, Stojanovic teaches the computing system of claim 2, the method of claim 9, and the media of claim 16, respectively, further comprising identifying the suggested transformation tool by comparing a type of data within an example value pattern to a type of data within a tool value pattern (e.g. Stojanovic, see paragraph [0072-0075], which discloses a recommendation engine is provided and can use the patterns to query a knowledge service to obtain additional information about the patterns, where such patterns may indicate different transformation types.).

As per claims 4, 11, and 18, Stojanovic teaches the computing system of claim 3, the method of claim 10, and the media of claim 17, respectively, further comprising ranking the plurality of candidate transformation tools by syntactic distance derived from comparing the type of data within the example value pattern to the type of data within the tool value pattern (e.g. Stojanovic, see paragraphs [0073-0075], which discloses a profile engine that may perform statistical analysis to disambiguate between patterns identified in the data, where the data analyzed may be evaluated to perform a pattern metric, distance, etc., where each set of pattern metrics is computed for a different pattern of the patterns that are identified.).

As per claims 5, 12, and 19, Stojanovic teaches the computing system of claim 4, the method of claim 11, and the media of claim 18, respectively, further comprising aggregating within the syntactic distance a value derived from comparing a second type of data within the example value pattern to a second type of data within the tool value pattern (e.g. Stojanovic, see paragraphs [0073-0075], which discloses a profile engine that may perform statistical analysis to disambiguate between patterns identified in the data, where the data analyzed may be evaluated to perform a pattern metric, distance, etc., where each set of pattern metrics is computed for a different pattern of the patterns that are identified. Additionally, data may consist of data having multiple formats, each corresponding to a different pattern, where the profile engine may convert the data into a standard format.).

As per claims 6, 13, and 20, Stojanovic teaches the computing system of claim 3, the method of claim 10, and the media of claim 17, respectively, wherein the tool value pattern is a pattern generalized from analysis of one tool example (e.g. Stojanovic, see paragraphs [0073-0075], which discloses data may consist of data having multiple formats, each corresponding to a different pattern, where the profile engine may convert the data into a standard format.).

As per claims 7 and 14, Stojanovic teaches the computing system of claim 6 and the method of claim 13, respectively, wherein a tool example is an example of input and output data associated with a transformational tool (e.g. Stojanovic, see paragraphs [0073-0075], which discloses a profile engine that may perform statistical analysis to disambiguate between patterns identified in the data, where the data analyzed may be evaluated to perform a pattern metric, distance, etc., where each set of pattern metrics is computed for a different pattern of the patterns that are identified. Additionally, data may consist of data having multiple formats, each corresponding to a different pattern, where the profile engine may convert the data into a standard format.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 15, 2022